DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶46, line 4, "minimizes" should be replaced by --minimize--.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 16, 19, 22, and 25 recite augmentation.  Claim 24 recites Inmarsat.  These are not referred to in the specification.
Appropriate correction is required.

Claim Objections
Claim(s) 6 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In line 2, a comma should be inserted after "L2".  
Appropriate correction is required.


Claim Interpretation
In claim 1, line 16, "them" is interpreted as "the GNSS device and the first RF down-converter".
In claim 15, p. 28, line 8, "them" is interpreted as "the GNSS device and the first RF down-converter".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennen '287 (US 5,923,287 A).
In regard to claims 1-2, Lennen '287 discloses:
a GNSS device comprising first, second, third, and fourth analog-to-digital converters (250, 252, 254, 256, Fig. 9) configured to digitize received analog GNSS signals in a first, second, third, and fourth frequency range, respectively (32, 34, 36, 38, Fig. 1; Fig. 2) [where GPS L1, GPS L2, Glonass L1, and Glonass L2 all have different frequency ranges], the GNSS device further comprising a channelizer (30, Fig. 1) [where two inputs are channelized into four outputs] and a GNSS tracking and measurement block (40, Fig. 1) coupled to each analog-to-digital converter and configured to extract GNSS signals and track and collect code and carrier-phase measurements for a plurality of digitized GNSS signals within each of the first, second, third, and fourth frequency ranges (col. 6, lines 30-34); 
a first RF down-converter (20, Fig. 1) coupled to the GNSS device by first, second, third, and fourth paths (32, 34, 36, 38, Fig. 1), the down-converter configured to divide and down-convert received RF signals into first, second, third, and fourth frequency ranges (20, Fig. 1) [where the input L1 signal is divided into GPS L1 and Glonass L1, and the input L2 signal is divided into GPS L2 and Glonass L2 for output to the IF Processor], and communicate the down-converted GNSS signals in the first, second, third, and fourth frequency ranges, respectively, to the first, second, third, and fourth analog-to-digital converters of the GNSS device via the first, second, third, and fourth paths, respectively (32, 34, 36, 38, Fig. 1; 250, 252, 254, 256, Fig. 9; col. 5, line 43) [where Fig. 9 illustrates the IF Processor with analog-to-digital converters]; 
a common oscillator coupled to the GNSS device and first RF down-converter and configured to drive each of them simultaneously (62, Fig. 1); 
a first antenna coupled to the first RF down-converter and configured to receive a plurality of GNSS signals in multiple frequency ranges and communicate those signals to the first RF down-converter (12, Fig. 1); and, 
a processor coupled to the GNSS device and configured to receive code and carrier-phase measurements for the plurality of digitized GNSS signals and determine at least one of a position or attitude of the signal processing system based on the received code and carrier-phase measurements (42, 46, Fig. 1) [where the position is determined].
In regard to claim 7, Lennen '287 further discloses the GNSS code and carrier-phase measurements are collected simultaneously across all frequency bands of the GNSS device (sclk to 30 and 40, Fig. 1; col. 10, lines 50-54; col. 11, lines 21-25).
In regard to claim 11, Lennen '287 further discloses the tracking and collecting of the code and carrier-phase measurements takes place responsive to a common TIC/sclk (sclk to 30 and 40, Fig. 1; col. 10, lines 50-54; col. 11, lines 21-25)..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 9,645,248 B2) in view of Lennen '416 (US 5,621,416 A) and Vishin (US 2017/0139053 A1).
In regard to claim 1, Wallace discloses:
a GNSS device  (1250, 1252, 1254, Fig. 12) comprising an analog-to-digital conversion component configured to digitize received analog GNSS signals (inside 1250, Fig. 12; col. 37, lines 56-60) in a first and second frequency range (L1 and L2 inputs of 1250, Fig. 12), the GNSS device further comprising a GNSS tracking and measurement block (1252, Fig. 12) coupled to the analog-to-digital conversion section and configured to extract GNSS signals and track and collect code and carrier-phase measurements for a plurality of digitized GNSS signals within each of the first and second frequency ranges (col. 37, line 61 to col. 38, line 3); 
a first RF down-converter coupled to the GNSS device by first and second paths (1236, Fig. 12), the down-converter configured to divide and down-convert received RF signals into first and second frequency ranges (L1 and L2 outputs of 1236, Fig. 12), and communicate the down-converted GNSS signals in the first and second frequency ranges, respectively, to the analog-to-digital conversion second of the GNSS device via the first and second paths, respectively (L1 and L2 outputs of 1236, Fig. 12); 
a common oscillator coupled to the GNSS device and first RF down-converter and configured to drive each of them simultaneously (1248 to 1236, 1250, and 1252, Fig. 12; col. 37, lines 40-48); 
a first antenna coupled to the first RF down-converter (1232, Fig. 12) and configured to receive a plurality of GNSS signals in multiple frequency ranges (L1 and L2, as shown passing from 1236 to 1250, Fig. 12) including GPS L1CA (col. 20, lines 3-18) and GPS L2C (col. 38, lines 47-51) and communicate those signals to the first RF down-converter (output of 1232, Fig. 12) [where the signal is communicated by way of 1234]; and
a processor coupled to the GNSS device and configured to receive code and carrier-phase measurements for the plurality of digitized GNSS signals and determine at least one of a position or attitude of the signal processing system based on the received code and carrier-phase measurements (1258, Fig. 12; col. 38, lines 11-14) [where pseudorange is a code-phase measurement, and position is determined].
Wallace fails to explicitly disclose the GNSS device includes first, second, and third analog-to-digital converters; signals in a third frequency range; and a channelizer.
Lennen '416 teaches the GNSS device having a plurality of analog-to-digital converters, wherein each in-phase and quadrature component of each of the complex analog signals is coupled to a separate analog-to-digital converter (156, 158, 184, 186, Fig. 6; col. 12, lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination, based on the explicit invitation of Wallace to do so, in order to implement the details of the GPS device/receiver.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GPS device/receiver of Wallace is implemented.

Wallace further discloses, in addition to the use of L1CA and L2C, that "various embodiments are well suited [for] different combinations of navigational signals" (col. 38, lines 41-43) and "Various embodiments are also well suited for future navigational signals." (col. 38, lines 47-48), where navigation signals include the L5 band signals (col. 55, lines 52-53).
Vishin teaches:
a GNSS device comprising a channelizer configured to extract GNSS signals from the first frequency band and divide them into individual GNSS signals of the GNSS L1 band, extract GNSS signals from the second frequency band and divide them into individual GNSS signals of the GNSS L2 band (300, Fig. 3; ¶81) [where signals input into 300 and divided up into individual GNSS signal channels in channels 600];
where the universal tracking channel provides "enhanced accuracy and speed of positioning due to use of the greatest possible number of satellites".
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the channelizer of Vishin into the combination in order to enhance the accuracy and speed of positioning, as motivated by Vishin
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning accuracy and speed is enhanced.
In the combination, individual L5 band signals will also be divided out from the L5 band in universal tracking channels and used in the positioning.
In regard to claim 7, Lennen '416 further teaches the GNSS code and carrier-phase measurements are collected simultaneously across all frequency bands of the GNSS device (col. 16, lines 22-29).
In regard to claim 11, Lennen '416 further teaches the tracking and collecting of code and carrier-phase measurements takes place responsive to a common TIC signal (col. 16, lines 22-29).

Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Lennen '416, and Vishin, as applied to claim 1, above, and further in view of Soddu (Inmarsat-4 First L1/L5 Satellite: Preparing for SBAS L5 Services).
In regard to claim 2, Wallace further discloses:
receiving an SBAS signal (col. 65, lines 14-42);
an embodiment with an additional channel for the SBAS signal (2021C, Fig. 20H) in addition to GNSS channels (2021A, 2021B, Fig. 20H) (col. 67, line 65 to col. 68, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement using the SBAS signal to correct the GNSS position and increase the position accuracy.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the using the SBAS signal is used to correct the GNSS position and increase the position accuracy.
	In the combination, the fourth channel will replicate the other channels receiving the fourth signal from the downconverter, include a fourth analog-to-digital converter, where the processor further utilizes the digitized SBAS signal to provide augmentation to at least one of a GNSS position or attitude system.
	Wallace fails to disclose tracking and collecting code and carrier-phase measurements for the digitized SBAS signal within the fourth frequency range.
Soddu teaches and SBAS includes a ranging signal (p. 2305, col. 1, final ¶) with code and carrier signals to track (p. 2311, ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to receive and utilize an additional ranging signal when necessary for achieving a minimum number of signals for positioning, or for increasing the accuracy of a determined position.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being an additional ranging signal when necessary for achieving a minimum number of signals for positioning is utilized, or the signal is utilized for increasing the accuracy of a determined position of the system.
In regard to claim 3, Wallace further discloses the first frequency range is the L1 Band (col. 20, lines 3-18), the second frequency range is the L2 Band (col. 38, lines 47-51), the third frequency range is the L5 band (col. 55, lines 52-53), and the fourth frequency range is the LBand band.(col. 65, lines 14-42) [where SBAS signals are LBand signals].
In regard to claim 5, Wallace further discloses the fourth path receives data from a GNSS correction service (col. 65, lines 14-42).
In regard to claim 6, Wallace further discloses the first RF down-converter is configured to down-convert the signals received in the first antenna into GNSS L1 and L2 unique frequency bands and to output the down-converted analog signals in separate channels in those unique frequency bands (output of 1236, Fig. 2).
In the combination, there will be L5 and LBand outputs for the L5 and LBand signals.

Claims 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Lennen '416, and Vishin, as applied to claim 1, and further in view of Kunysz (US 2006/0227905 A1).
In regard to claim 4, the combination fails to explicitly disclose the analog-to-digital converters are wide-bandwidth, high-speed analog-to-digital converters.
Kunysz teaches a known analog-to-digital converter that is a wide-bandwidth, high-speed analog-to-digital converter (575, Fig. 5B; ¶57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the analog-to-digital converters of Kunysz as the analog-to-digital converters in the combination in order to work with the channelizer of the universal tracking channels of Vishin, which makes it so that any of the frequency band signals can be used with any channel in the combination.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the analog-to-digital converters of the combination operate with any of the frequency band signals that are selected by the channelizer for the channel.
In regard to claim 9, Kunysz further teaches that each wide-bandwidth high-speed analog-to-digital converter has a bandwidth and sample rate sufficient to process at least one of the GNSS L1, GNSS L2, and GNSS L5 bands as one complex analog signal (503, 505, 507, 575, Fig. 5B; ¶37; ¶57).
In regard to claim 10, Kunysz further teaches at least one wide-bandwidth high-speed analog-to-digital converter has a bandwidth and sample rate sufficient to process the GNSS L2 and GNSS L5 bands as one complex analog signal (509, 511, 513, 515, 575, Fig. 5B; ¶37; ¶57).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Lennen '416, and Vishin, as applied to claim 1, and further in view of Sheikh (US 6,088,653 A).
The combination fails to disclose fifth, sixth and seventh analog-to-digital converters configured to digitize received analog GNSS signals in the first, second and third frequency range, respectively, the channelizer and GNSS tracking and measurement block coupled to the fifth, sixth and seventh analog-to-digital converter and configured to extract GNSS signals and track and collect code and carrier-phase measurements for a plurality of digitized GNSS signals within each of the first, second and third frequency ranges; the GNSS signal processing system further comprising: a second RF down-converter coupled to the GNSS device by fifth, sixth and seventh paths, the second down-converter configured to divide and down-convert received RF signals into the first, second and third frequency ranges, and communicate the down-converted GNSS signals in the first, second and third frequency ranges, respectively, to the fifth, sixth and seventh analog-to-digital converters of the GNSS device via the fifth, sixth and seventh paths, respectively, and wherein the common oscillator is coupled to the second RF down-converter and configured to drive the second RF down-converter simultaneously with the first RF down-converter and GNSS device; and, a second antenna coupled to the second RF down-converter and configured to receive a plurality of GNSS signals in multiple frequency ranges and communicate those signals to the second RF down-converter.
Sheikh teaches:
replicating a GNSS receiver in order to determine attitude of the object associated with the system (Fig. 1; col. 5, lines 30-40);
where a common oscillator is used for all the receivers (22, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to add the functionality of determining the attitude of the object associated with the system, when desired.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the attitude of the object associated with the system is determined.
In the combination, the features of the first receiver will be replicated, including a second antenna, a second RF down-converter, and a second set of analog-to-digital converters, each configured as in the first receiver.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Lennen '416, Vishin, and Soddu, as applied to claim 2, and further in view of Sheikh (US 6,088,653 A).
In regard to claim 13, the combination fails to disclose fifth, sixth and seventh analog-to-digital converters configured to digitize received analog GNSS signals in the first, second and third frequency range, respectively, the channelizer and GNSS tracking and measurement block coupled to the fifth, sixth and seventh analog-to-digital converter and configured to extract GNSS signals and track and collect code and carrier-phase measurements for a plurality of digitized GNSS signals within each of the first, second and third frequency ranges; the GNSS signal processing system further comprising: a second RF down-converter coupled to the GNSS device by fifth, sixth and seventh paths, the second down-converter configured to divide and down-convert received RF signals into the first, second and third frequency ranges, and communicate the down-converted GNSS signals in the first, second and third frequency ranges, respectively, to the fifth, sixth and seventh analog-to-digital converters of the GNSS device via the fifth, sixth and seventh paths, respectively, and wherein the common oscillator is coupled to the second RF down-converter and configured to drive the second RF down-converter simultaneously with the first RF down-converter and GNSS device; and, a second antenna coupled to the second RF down-converter and configured to receive a plurality of GNSS signals in multiple frequency ranges and communicate those signals to the second RF down-converter.
Sheikh teaches:
replicating a GNSS receiver in order to determine attitude of the object associated with the system (Fig. 1; col. 5, lines 30-40);
where a common oscillator is used for all the receivers (22, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to add the functionality of determining the attitude of the object associated with the system, when desired.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the attitude of the object associated with the system is determined.
In the combination, the features of the first receiver will be replicated, including a second antenna, a second RF down-converter, and a second set of analog-to-digital converters, each configured as in the first receiver.
In regard to claim 14, the features of the first receiver will be replicated, including the additional channel for the SBAS signal.

Claims 8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 9,645,248 B2) in view of Lennen '416 (US 5,621,416 A), and Vishin (US 2017/0139053 A1), as applied to claim 1, above, and further in view of Syrjarinne (US 2003/0107514 A1).
In regard to claim 8, Wallace fails to disclose unused channels of the plurality of GNSS tracking and measurement channels are configured to be disabled via software to reduce power consumption.
Syrjarinne teaches powering down components in a channel when that channel is not being used (e.g. due to not enough useable satellite) satellites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save battery power in the system.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being battery power is saved in the system.
In regard to claim 15, Wallace discloses:
a first antenna (1232, Fig. 12) configured to receive a plurality of GNSS signals in multiple frequency bands (L1 and L2, as shown passing from 1236 to 1250, Fig. 12) including GPS L1CA (col. 20, lines 3-18) and GPS L2C (col. 38, lines 47-51); 
a first RF down-converter coupled to the first antenna (1236 indirectly coupled to 1232, Fig. 12) and configured to divide the received RF signals into first and second frequency bands (L1 and L2 outputs of 1236, Fig. 12) and down-convert the RF signals in the first and second frequency bands into complex analog signals in the first and second frequency bands, respectively (L1 and L2 outputs of 1236, Fig. 12), each complex analog signal having an in-phase and quadrature component (L1 I, L1 Q, L2 I, and L2 Q outputs from 1250, Fig. 12, where the outputs of 1236 include L1 and L2 complex analog signals having an in-phase and quadrature components, since those components are digitized and separated out in 1250), and wherein the first frequency band corresponds to the GNSS L1 band and the second frequency band corresponds to the GNSS L2 band (L1 and L2 outputs of 1236, Fig. 12); 
a GNSS device (1250, 1252, 1254, Fig. 12) having analog-to-digital conversion component configured to convert received analog signals to digital signals (inside 1250, Fig. 12; col. 37, lines 56-60), the GNSS device coupled to the first RF down-converter via a first path corresponding to the first frequency band and a second path corresponding to the second frequency band (L1 and L2 outputs of 1236, Fig. 12); 
the GNSS device is further configured to use the GPS L1CA sub-band of the GNSS L1 band and the GPS L2C sub-band of the GNSS L2 band (col. 20, lines 3-18; col. 38, lines 47-51);
the GNSS device further comprising a GNSS tracking and measurement block (1252, Fig. 12) and configured to track and collect code and carrier-phase measurements for the digitized GNSS signals within each sub-band of the first and second frequency ranges (col. 37, line 61 to col. 38, line 3); 
a common oscillator coupled to the GNSS device and first RF down-converter and configured to drive each of them simultaneously (1248 to 1236, 1250, and 1252, Fig. 12; col. 37, lines 40-48); and, 
a processor coupled to the GNSS device and configured to receive code and carrier-phase measurements for the plurality of digitized GNSS signals and determine at least one of a position or attitude of the signal processing system based on the received code and carrier-phase measurements (1258, Fig. 12; col. 38, lines 11-14) [where pseudorange is a code-phase measurement, and position is determined].
Wallace fails to explicitly disclose the system using the signals Beidou B1, Glonass G1, Glonass G2, GPS L5, E5ab, Beidou B2B, and LBand; the dividing the received RF signals including a third frequency band; the GNSS device having a plurality of programmable analog-to-digital converters, wherein each in-phase and quadrature component of each of the complex analog signals is coupled to a separate programmable analog-to-digital converter; and the GNSS device further comprising a channelizer configured to extract GNSS signals from the first frequency band and divide them into GNSS signals in the GPS L1CA, Beidou B1, and Glonass G1 subbands of the GNSS L1 band, extract GNSS signals from the second frequency band and divide them into GNSS signals in the GPS L2C and Glonass G2 sub-bands of the GNSS L2 band, extract GNSS signals from the third frequency band and divide them into GNSS signals in the GPS L5, E5ab, Beidou B2B sub-bands of the GNSS L5 band.
Wallace further discloses that "a more detailed discussion of the function of a receiver such as GPS receiver 1230 can be found in U.S. Pat. No. 5,621,416".
Lennen '416 teaches the GNSS device having a plurality of analog-to-digital converters, wherein each in-phase and quadrature component of each of the complex analog signals is coupled to a separate analog-to-digital converter (156, 158, 184, 186, Fig. 6; col. 12, lines 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination, based on the explicit invitation of Wallace to do so, in order to implement the details of the GPS device/receiver.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GPS device/receiver of Wallace is implemented.
Wallace further discloses:
in addition to the use of L1CA and L2C, that "various embodiments are well suited [for] different combinations of navigational signals" (col. 38, lines 41-43) and "Various embodiments are also well suited for future navigational signals." (col. 38, lines 47-48);
navigation signals include the Beidou B1 signal (col. 53, line 46) [where the BeiDou L1 signal is what applicant describes as Beidou B1], Glonass G1 signal (col. 53, line 46) [where the Glonass L1 signal is what applicant describes as Glonass G1], Glonass G2 signal (col. 20, lines 19-21) [where the Glonass L2 signal is what applicant describes as Glonass G2], GPS L5 signal (col. 55, line 52) [where the GPS L5 signal includes and I portion and a Q portion, E5ab signal (col. 55, lines 52-53) [where the Galileo L5 signal is what applicant describes as E5ab, where the E5ab signal can be received as a whole, or a receiver can only use the E5a or E5b portion of the E5ab], and Beidou B2B signal (col. 55, line 53) [where the Beidou L5 signals include the Beidou B2B signal];
that the same antenna that receives GNSS signals also can receive an SBAS signal (col. 65, lines 14-42) [where SBAS signals are LBand signals].
Vishin teaches:
a GNSS device comprising a channelizer configured to extract GNSS signals from the first frequency band and divide them into individual GNSS signals of the GNSS L1 band, extract GNSS signals from the second frequency band and divide them into individual GNSS signals of the GNSS L2 band (300, Fig. 3; ¶81) [where signals input into 300 and divided up into individual GNSS signal channels in channels 600];
where the universal tracking channel provides "enhanced accuracy and speed of positioning due to use of the greatest possible number of satellites".
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the channelizer of Vishin into the combination in order to enhance the accuracy and speed of positioning, as motivated by Vishin
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning accuracy and speed is enhanced.
In the combination, individual L5 band signals will also be divided out from the L5 band in universal tracking channels and used in the positioning.
Syrjarinne teaches powering down components in a channel when that channel is not being used (e.g. due to not enough useable satellite) satellites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save battery power in the system.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being battery power is saved in the system.
In the combination, the analog-to-digital converters in the channels will be "programmable" as defined by applicant's ¶44, able to be enabled or disabled.
In regard to claim 16, Wallace further teaches an embodiment with an additional channel for SBAS/Lband signals (2021C, Fig. 20H) in addition to GNSS channels (2021A, 2021B, Fig. 20H) (col. 67, line 65 to col. 68, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement using the SBAS/LBand signal to correct the GNSS position and increase the position accuracy.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the using the SBAS/LBand signal is used to correct the GNSS position and increase the position accuracy.
	In the combination, the fourth channel will replicate the other channels receiving the fourth signal from the downconverter, include a fourth programmable analog-to-digital converter, where the processor further utilizes the digitized Lband signal to provide augmentation to at least one of a GNSS position or attitude system.

Claims 17-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Lennen '416, Vishin, and Syrjarinne (US 2003/0107514 A1), as applied to claims 15-16, and further in view of Sheikh (US 6,088,653 A).
In regard to claims 17-18, 20, and 22, the combination fails to disclose a second antenna configured to receive a plurality of GNSS signals in multiple frequency bands including GPS L1CA, Beidou B1, Glonass G1, GPS L2C, Glonass G2, GPS L5, E5ab, Beidou B2B, and GPS LBand; a second RF down-converter coupled to the second antenna and configured to divide the received RF signals into first, second and third frequency bands and down-convert the RF signals in the first, second and third frequency bands into complex analog signals in the first, second and third frequency bands, respectively, each complex analog signal having an in-phase and quadrature component, and wherein the first frequency band corresponds to the GNSS L1 band, the second frequency band corresponds to the GNSS L2 band, and the third frequency band corresponds to the GNSS L5 band, and wherein the GNSS device is coupled to the second RF down-converter via a fifth path corresponding to the first frequency band, a sixth path corresponding to the second frequency band, and a seventh path corresponding to the third frequency band, wherein each in-phase and quadrature component of each of the complex analog signals is coupled to a separate programmable analog-to-digital converter of the GNSS device, and wherein the common oscillator is coupled to the second RF down-converter and configured to drive the first RF down-converter, the second RF down-converter, and the GNSS device.
Sheikh teaches:
replicating a GNSS receiver in order to determine attitude of the object associated with the system (Fig. 1; col. 5, lines 30-40);
where a common oscillator is used for all the receivers (22, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to add the functionality of determining the attitude of the object associated with the system, when desired.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the attitude of the object associated with the system is determined.
In the combination, the features of the first receiver will be replicated, including a second antenna, a second RF down-converter, and a second set of programmable analog-to-digital converters, each configured as in the first receiver.
In regard to claim 19, the features of the first receiver will be replicated, including the additional channel for the SBAS/LBand signal.
In regard to claims 21 and 23, Lennen '416 further teaches the GNSS tracking and measurement performed simultaneously based on a common TIC signal (col. 16, lines 22-29).
In the combination, there is the third frequency range.
In regard to claim 25, Wallace further discloses the digitized LBand signal contains a GNSS augmentation signal (col. 65, lines 14-42) [where SBAS (Satellite Based Augmentation System) signals are LBand signals].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, Lennen '416, Vishin, Syrjarinne, and Sheikh, as applied to claim 22, and further in view of Soddu (Inmarsat-4 First L1/L5 Satellite: Preparing for SBAS L5 Services).
Wallace further discloses receiving Inmarsat signals for communication and using various sources for SBAS corrections, not limited to the ones he specifically mentions (col. 43, lines 27-36).
Wallace fails to disclose the digitized LBand signal encompasses an Inmarsat signal.
Soddu teaches Inmarsat including an SBAS signal (p. 2305, ¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide required SBAS corrections.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the requires SBAS corrections are received.

	
The following reference(s) is/are also found relevant:
	Suzuki (US 2009/0251365 A1), which teaches using the same antenna for both GNSS and SBAS signals, where SBAS signals are LBand signals (312 from 41/42/.../4n and 1, Fig. 1; ¶47).
Badke (US 2016/0245923 A1), which teaches divides RF signals 105 into superbands of RF signals according to which frequency bands are desired to be collected and processed by GNSS device (¶46), and the use of Inmarsat and GNSS correction service signals (¶56).
Miller '804 (US 8,334,804 B2), which teaches a receiver with two antennas and downconverters, each associated with a plurality of analog-to-digital converters (Fig. 5).
Miller '186 (US 7,292,186 B2), which teaches a receiver with two antennas and downconverters, multiple multi-channel tracking devices, and a TIC timing signal (Fig. 6-7 and 9).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648